TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00006-CR



                                  Keith Shawn Lewis, Appellant

                                                   v.

                                    The State of Texas, Appellee




       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 54420, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Keith Shawn Lewis seeks to appeal from a judgment of conviction for intoxication

assault. The trial court has certified that this is a plea bargain case and Lewis has no right of appeal.

See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. Rule 25.2(d).




                                                __________________________________________

                                                David Puryear, Justice

Before Justices Kidd, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: January 23, 2004

Do Not Publish